Citation Nr: 0013106	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye condition.

2.  Whether a timely substantive appeal has been filed with 
respect to a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating action of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied, in pertinent part, a claim of 
entitlement to service connection for PTSD, and a claim to 
reopen the issue of entitlement to service connection for a 
visual disturbance.  

In a statement submitted in July 1994, the veteran requested 
information on the status of his appeal filed in August 1993.  
According to a handwritten notation on the reverse of the 
document, the RO interpreted the veteran's statement as a 
"notice of disagreement" (NOD) with regard to the February 
1994 rating action.  The RO characterized the veteran's 
statement as expressing disagreement with the issues of new 
and material evidence for a claim of service connection for a 
visual disturbance and service connection for PTSD, as well 
as the "inextricably intertwined" issue of new and material 
evidence to reopen a previously denied claim of service 
connection for a psychiatric disorder.

In August 1994, the RO issued a statement of the case (SOC), 
noting the issues on appeal as whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for an eye condition and for a 
psychiatric disorder.  Within the body of the SOC, the RO 
included a discussion of the denial of the claim of service 
connection for PTSD.  

The veteran submitted a VA Form 1-9 in September 1994, 
referring specifically to his eye condition and paranoia.  

Although the RO included the issue of whether new and 
material evidence had been submitted to reopen a previously 
denied claim of service connection for a psychiatric disorder 
(specifically, schizophrenia) among those issues certified to 
the Board on appeal, the Board must find that that issue is 
not properly before it.  In this regard, the RO was incorrect 
in characterizing the July 1994 statement as a NOD which 
initiated the appeal with regard to that issue.  A notice of 
disagreement is a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.101 (1999).  In the present case, there was no rating 
determination by the RO that the veteran had failed to submit 
evidence sufficient to reopen the previously denied claim of 
service connection for a psychosis.  In short, there can be 
no NOD in the absence of a rating decision.

The Board further finds, however, that upon review of the 
evidence of record and the veteran's testimony at a January 
1995 personal hearing, that there is an outstanding claim to 
reopen the issue of entitlement to service connection for a 
psychosis.  Thus, the RO is instructed to determine in a 
rating decision whether the veteran has submitted new and 
material evidence sufficient to reopen that claim and inform 
the veteran of that determination and his appellate rights. 


FINDINGS OF FACT

1.  In an April 1971 rating action, the RO denied the 
veteran's claim of service connection for "an eye problem."

2.  Evidence submitted since the April 1971 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran was notified in March 1994 of the denial of a 
service connection for PTSD.  

4.  The veteran's testimony at a January 1995 personal 
hearing was accepted as a notice of disagreement with the 
rating action of February 1994.  

5.  A supplemental statement of the case on that issue was 
mailed to the veteran on March 28, 1995 and he was told of 
the need to perfect his appeal.

6.  No further correspondence was received from the veteran 
which could be considered a proper substantive appeal.  

7.  A substantive appeal as to the denial of service 
connection for PTSD was not timely filed, and an appeal was 
not perfected.  


CONCLUSIONS OF LAW

1.  The April 1971 RO decision, which denied service 
connection for an eye condition is final.  38 U.S.C.A. § 7105 
(West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for an eye condition is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

3.  A timely substantive appeal regarding the denial of a 
claim of service connection for PTSD was not filed, and the 
Board lacks jurisdiction to consider that issue.  38 U.S.C.A. 
§§ 7104, 7105(d)(3), 7108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In an April 1971 decision, the RO denied the veteran's 
original claim of service connection for an eye problem.  
Evidence considered at that time included service medical 
records which noted a refractive error at the time of entry 
into service, and on examination in March 1970.  There was no 
evidence of an eye disease or injury during service.  A 
December 1970 VA examination was noted to reveal myopic 
astigmatism.  

In denying the veteran's original claim, the RO noted that 
there was no evidence of eye disease or injury during 
service, and that myopic astigmatism was a constitutional or 
developmental abnormality which was not considered a 
disability for VA compensation purposes.  The veteran was 
informed of this decision and his appellate rights in a May 
1971 letter.  He did not timely appeal the denial of service 
connection for an eye disorder and that claim became final.  
38 U.S.C.A. § 7105(c).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Winters v. 
West, 12 Vet. App. 203 (1998).  The first step is to 
determine whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a).  If the evidence is new and material, the claim 
is reopened and it must then be determined whether the claim, 
as reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence.  Elkins v. West, 12 Vet. App. 209 (1999).  If 
the claim is not well grounded, that is the end of the 
matter.  If the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107 has been met.  Id.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the April 1971 RO decision.  Evidence submitted since 
April 1971 includes VA and private medical records dated from 
1972, the report of a September 1993 VA examination and the 
veteran's statements, both written and offered as testimony 
at the January 1995 hearing.  

The VA treatment records are silent for complaints or 
treatment referable to an eye disorder.

The private medical records detail treatment afforded the 
veteran in 1992 following a gunshot wound to the right 
supraorbital region.  His complaints of right eye 
difficulties were noted within those records.  

The report of a January 1993 disability determination 
prepared by a state disability bureau included the veteran's 
visual acuity.

The report of a September 1993 VA examination included the 
veteran's complaints of problems with his right eye and 
history of being shot in the right frontal region in October 
1992.  The examiner reviewed and commented on the pertinent 
records associated with the claims folder and examined the 
veteran.  The assessment was that of status-post gunshot 
wound to right forehead "(NOT SERVICE RELATED)" with 
residual metallic foreign body right orbital roof per 
records, with right macular retinal pigment epithelium 
changes secondary to resolved Berlin's edema.  The diagnostic 
assessment also noted myopic astigmatism which the examiner 
observed had been the subject of a 1970 [sic] rating action 
and noted to have existed prior to service.  

The veteran reiterated his claim in numerous statements.  At 
the January 1995 hearing, he testified that he his eye 
difficulties began after he was hit in the head during 
service.  He recalled that he complained of blurry vision and 
was given some medication.  

The Board finds that the additional evidence is essentially 
cumulative.  The evidence documents the presence of myopic 
astigmatism and residuals of a post-service gunshot wound to 
the right supraorbital region.  The fact that the veteran had 
myopic astigmatism was established at the time of the April 
1971 rating action and the basis of the denial was that the 
condition was a developmental abnormality for which 
disability compensation was not warranted.  The other 
complaints of an eye disorder have been related by competent 
evidence to a post-service injury.  The recently submitted 
evidence only serves to document the continued presence of 
myopic astigmatism.  Even in view of the less stringent 
standard of materiality set forth in Hodge (the evidence must 
merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision"), the Board finds that 
the new evidence does not bear directly and substantially on 
the question of whether the veteran is suffering an eye 
disability which was incurred in service.  Thus, the evidence 
submitted in an attempt to reopen the claim is not "new," 
and hence, the claim is denied.

In reviewing this claim, the Board considered whether the 
case should be remanded to the RO for consideration 
consistent with Hodge and the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993), but finds that a remand is 
unnecessary.  The RO provided the veteran with the provisions 
of 38 C.F.R. § 3.156(a) in the August 1994 statement of the 
case (SOC).  In explaining the basis of its decision, the RO 
concluded that the evidence submitted by the veteran was 
essentially cumulative and repetitive of evidence already of 
record.  The RO did not base its determination on a finding 
that the additional evidence failed to raise a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome."  Thus, the denial of the claim was not based upon 
the now-invalid test for materiality outlined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Only if the RO had 
found that the evidence presented to reopen was new would its 
determination concerning the materiality of the evidence have 
raised the question for the need for a remand for 
readjudication consistent with Hodge.  As such, remand so 
that the RO could apply the Hodge standard would serve no 
useful purpose.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  

II.  Timeliness of Substantive Appeal

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 7104.  It must 
be determined whether the veteran filed a timely substantive 
appeal with regard to his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (1999).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.302(b) (1999).  

If a supplemental statement of the case (SSOC) covers issues 
that were not included in the original SOC, a Substantive 
Appeal must be filed with respect to those issues within 60 
days in order to perfect an appeal with respect to the 
additional issues.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§§ 20.302, 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  

In the present case, the RO mailed notice of the February 
1994 rating action to the veteran in March 1994.  As noted 
hereinabove, the RO characterized a statement received from 
the veteran in July 1994 as a NOD to the February 1994 
determination.  That characterization was incorrect.  38 
C.F.R. § 20.201 (1999).  The veteran did, however, present a 
NOD at his January 1995 hearing.  The RO issued an equivalent 
SOC in a March 1995 supplemental statement of the case.  The 
veteran was informed that if the SSOC contained an issue 
which was not included in a prior substantive appeal, he must 
respond within 60 days to perfect his appeal as to that new 
issue.  

No further correspondence was received from the veteran.  In 
October 1995, a VA Form 646 was received from the service 
representative in which argument concerning the issue of 
service connection for PTSD was advanced.  

In a December 1999 letter to the veteran, the appellant was 
notified of the Board's intent to consider the timeliness of 
the substantive appeal as to his PTSD claim.  He was notified 
that he had 60 days from the date the letter was mailed to 
present written argument, present additional evidence 
relevant to jurisdiction, or to request a hearing to present 
oral argument on the question of timeliness of the appeal.  
To date, there has been no response from the veteran.  

In this case, the RO provided notice of the denial of the 
claim of service connection for PTSD in a March 1994 letter.  
The Board has determined that the veteran's NOD was offered 
to the RO during a January 1995 personal hearing.  The PTSD 
claim was reviewed by the RO in the March 1995 SSOC.  As the 
March 1995 SSOC was provided just after the expiration of the 
one-year period, the time limit that governed filing of a 
substantive appeal was within 60 days from the date of 
mailing of the SSOC.  That 60-day period expired on May 26, 
1995.  See 38 C.F.R. § 20.305.  There was no correspondence 
received from the veteran within that time period.  The VA 
Form 646 received in October 1995 included argument 
pertaining to the PTSD claim, but was not filed within 60 
days from the date of the March 1995 SSOC, or within one year 
of the notice provided in March 1994.  Therefore, a timely 
substantive appeal regarding the claim of service connection 
for PTSD was not filed and the Board is without jurisdiction 
to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99.  In this case, the veteran was informed of 
the Board's intent to consider the jurisdictional question in 
a December 1999 letter.  As such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  


ORDER

The claim of entitlement to service connection for an eye 
condition is not reopened as new and material evidence has 
not been presented, and the appeal is denied.

The appeal of the claim of entitlement to service connection 
for PTSD was not perfected in a timely manner, and the claim 
is dismissed for lack of jurisdiction.   


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

